DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 31, 2020 and the Information Disclosure Statement (IDS) filed February 11, 2020.

Claims 1-20 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on February 11, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 8,956,922 B2 to Peil et al. (referred to hereafter as “Peil”).

Regarding claim 1, Peil teaches a light emitting device {Figure 9}, comprising: a backplane {2}; light emitting diodes (LEDs) {4} attached to a front side of the backplane; and a micro lens array (MLA) {12, 15, 23, 24} located over the LEDs, the MLA {12, 15, 23, 24} comprising unit lenses {each lens 12, 15, 23, 24} that have a smaller maximum diameter than a maximum lateral widths of the respective LEDs {the lenses 12, 15, 23, 24 have a smaller maximum diameter than the widths of the LEDs 4}. Regarding claim 5 (that depends from claim 1), Peil Figure 15A shows that the unit lenses {12, 15, 23, 24} unit lenses can be disposed in a grid pattern having aligned columns and rows. Regarding claim 6 (that depends from claim 1), Peil Figure 15B shows that the unit Regarding claim 8 (that depends from claim 1), Peil Figure 15B shows that the unit lenses {12, 15, 23, 24} can be arranged in a random or pseudo random pattern. Regarding claim 9 (that depends from claim 8), Peil Figure 15B shows that the unit lenses {12, 15, 23, 24} can be of multiple different sizes. Regarding claim 10 (that depends from claim 1 Peil Figure 9 shows that the unit lenses {12, 15, 23, 24} having the same sizes. Regarding claim 11 (that depends from claim 1), Peil Figure 9 shows that the unit lenses {12, 15, 23, 24} having a decreasing radius with increasing height. Regarding claim 13 (that depends from claim 1), the Peil MLA {12, 15, 23, 24} could have been formed by etching a transparent layer. Regarding claim 14 (that depends from claim 13), Peil teaches the MLA {12, 15, 23, 24} comprises a transparent common base layer {the lower portion of MLA 12, 15, 23, 24} upon which the unit lenses are disposed. Regarding claim 15 (that depends from claim 1), Peil Figure 9 shows that the LEDs {4} are spaced apart by a distance greater than a maximum diameter of the unit lenses 
Regarding claim 16 (that depends from claim 1), Peil teaches a low refractive index layer {encapsulation material; column 14, lines 35-37} disposed on the MLA and having a refractive index ranging from about 1 to about 1.3 {1.3; column 14, lines 35-37}. Regarding claim 17 (that depends from claim 16), Peil teaches the low refractive index layer comprises a polymer {silicone; column 14, lines 30-31. Regarding claim 18 (that depends from claim 16), Peil Figure 14 shows a cover glass {top of Figure 14} disposed on the low refractive index layer. Regarding claim 20 (that depends from claim 1), Peil Figure 9 shows that the light emitting device is a direct view display device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as unpatentable over Peil in view of U.S. Published Patent Application No. 20170038028 A1 to Cho et al. (referred to hereafter as “Cho”).

Regarding claim 2 (that depends from claim 1), Peil teaches a dielectric matrix layer {23, 25, 26} located on the front side of the backplane {2} and laterally surrounding the array of light emitting diodes {4}; a transparent conductive layer {the “FR4 circuit board” (column 21, line 29) will be expected to have a transparent conductive layer} contacting front surfaces of the light emitting diodes.  Peil does not appear to explicitly show a black matrix disposed on the transparent conductive layer, or on the dielectric matrix layer, and including openings configured to expose the LEDs. Cho shows that it was known to provide a black matrix {Cho 140} disposed on a circuit board including openings {Cho 141} configured to expose the LEDs {Cho 110}.  It would have been obvious to one of ordinary skill in the art to combine the Cho black matrix with openings so that light from each color LED could be separately emitted. Regarding claim 3 (that depends from claim 2), Cho Figure 3 shows each unit lens is Regarding claim 4 (that depends from claim 3), Cho Figure 3 shows each LED {110} is overlapped by at least two of the unit lenses {131} in a vertical direction perpendicular to the front side the backplane.  Although Peil and Cho do not appear to explicitly state that maximum lateral widths of the respective LEDs are 100 microns or less, Cho teaches microlenses 121 that are larger than the LEDs 110 and thus the LEDs would be expected to be microLEDs and within the presently claimed range. 
Regarding claim 7 (that depends from claim 1), Cho Figure 6A shows the unit lenses {331} can be disposed in a honeycomb pattern. 

Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Peil in view of U.S. Published Patent Application No. 20200407271 A1 to Ono et al. (referred to hereafter as “Ono”).
Regarding claim 12 (that depends from claim 11), Peil does not appear to explicitly state that the unit lenses have an aspect ratio of height to maximum radius ranging from about 2.2 to about 2.6.  Ono Figure 1D shows that it was known to have lighting modules with such large aspect ratios.  It would have been obvious to one of ordinary skill in the art to substitute the etches lenses of Ono for the Peil lenses as the substitution of one known element for another that yields predictable results to one of 
Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Peil in view of U.S. Published Patent Application No. 20050007000 A1 to Chou et al. (referred to hereafter as “Chou”).

Regarding claim 19 (that depends from claim 18), Peil does not appear to explicitly state that the cover glass has touch-screen functionality.  Chou paragraph [0018] shows that it was known to utilize emissive displays for touchscreens.  It would have been obvious to one of ordinary skill to combine the Chou touchscreen functionality with the Peil device so that the Peil device could be used as a touchscreen device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826